Case 2:18-cv-03093-JFW-AS Document 55 Filed 02/11/19 Page 1 of 4 Page ID #:764




     1    MANATT, PHELPS & PHILLIPS, LLP
          ROBERT H. PLATT (Bar No. 108533)
     2    Email: rplatt@manatt.com
          DONALD R. BROWN (Bar No. 156548)
     3    Email: dbrown@manatt.com
          ALEXANDRA N. HILL (Bar No. 313249)
     4    Email: ahill@manatt.com
          11355 West Olympic Boulevard
     5    Los Angeles, California 90064-1614
          Telephone: (310)312-4000
     6    Facsimile: (310)312-4224
     7    MANATT, PHELPS & PHILLIPS, LLP
          CHRISTOPHER A. RHEINHEIMER
     8    (Bar No. 253890)
          Email: crheinheimer@manatt.com
     9    One Embarcadero Center, 30th Floor
          San Francisco, CA 94111
   10     Telephone: (415)291-7400
          Facsimile: (415)291-7474
   11
          Attorneys for Defendant
   12     TINDER, INC., MATCH GROUP, LLC, MATCH
          GROUP, INC.
   13
   14                         UNITED STATES DISTRICT COURT
   15                        CENTRAL DISTRICT OF CALIFORNIA
   16
          LISA KIM, INDIVIDUALLY AND            Case No.: CV 18-03093 JFW (AS)
   17     ON BEHALF OF ALL OTHERS
          SIMILARLY SITUATED                    Hon. John F.Walter
   18
                         Plaintiff,             DECLARATION OF JOSEPH
   19                                           CIESLA IN SUPPORT OF
                   vs.                          PLAINTIFF'S OBJECTION AND
   20                                           REPLY TO OPPOSITION FILED
          TINDER, INC., a Delaware              BY NON-PARTY ALLAN
   21     corporation; MATCH GROUP, LLC, a      CANDELORE
          Delaware limited liability company;
   22     MATCH GROUP, INC., a Delaware         Date:        February 25, 2019
          corporation; and DOES 1 through 10,
          inclusive, and each of them,          Time:        1:30 P.M.
   23
                                                Courtroom:   7A
   24                    Defendant.

   25
   26
   27
   28
   PS &
   •P                                                       DECLARATION ISO PLAINTIFF'S
          322380226,1                                OBJECTION AND REPLY TO OPPOSITION
Case 2:18-cv-03093-JFW-AS Document 55 Filed 02/11/19 Page 2 of 4 Page ID #:765




        1           I, Joseph Ciesla, declare:
        2           1.     I am Joseph Ciesla and am employed by Match Group, LLC as SVP,
        3   Finance & Analytics - Tinder, General Manager. My responsibilities and duties at
        4   Match Group include managing the financial and analytical operations at Tinder,
        5   including but not limited to analyzing the historical financial performance, tracking
        6   and evaluating the product analytics and user behavior, and forecasting future user
        7   and financial performance. I have personal knowledge of the matters stated below
        8   and can truthfully testify to those matters if called upon as a witness.
        9           2.     Users of the free Tinder app can purchase subscriptions, on a monthly
   10       or multi-month basis, that provide access to various premium features of the Tinder
   11       app. The two subscription programs that are available are called Tinder Plus and
   12       Tinder Gold.
   13                3.    One of the premium features available through the Tinder app is a Super
   14       Like. Users of the free app receive one free Super Like per day, whereas subscribers
   15       to Tinder Plus and Tinder Gold receive a larger daily allotment of Super Likes. All
   16       users of the app may purchase additional Super Likes on an a la carte basis.
   17                4.    As disclosed in Match Group's publicly-available financial statements,
   18       the Tinder app generated more than $800 million in user-generated revenue in 2018.
   19       Approximately 30% of that revenue (roughly $240 million) resulted from a la carte
   20       purchases of special features that are available through the app. Roughly 40% of the
   21       $240 million in a la carte purchases consisted of purchases of Super Likes. Thus,
   22       12% of the total user-generated revenue in 2018—roughly $96 million—involved
   23       the a la carte purchase of Super Likes. That $96 million does not include revenue
   24       that Match Group has received through purchases of subscriptions to Tinder Plus or
   25       Tinder Gold that were made in order for the subscriber to have access to more Super
   26       Likes on a daily basis, before having to resort to a la carte purchases.
   27                5.    Match Group's user data confirm that subscribers to Tinder Plus and
   28       Tinder Gold purchase additional (a la carte) Super Likes even though they receive
   PS &
   ,p
                                                                       DECLARATION ISO PLAINTIFF'S
             322380226.1                               1        OBJECTION AND REPLY TO OPPOSITION
Case 2:18-cv-03093-JFW-AS Document 55 Filed 02/11/19 Page 3 of 4 Page ID #:766




        1   allotments of Super Likes as part of their subscriptions. Data for the most recent
        2   month, January 2019, confirm that in California, active paid members (i.e.,
        3   subscribers) who purchased additional Super Likes purchased on average 34
        4   additional Super Likes.
        5           6.     The Tinder app has never collected or maintained physical addresses of
        6   users of the app, even if the users are also subscribers to Tinder Plus or Tinder Gold.
        7   Furthermore, the Tinder app has never collected or maintained payment information
        8   such as credit card or debit card data, because all subscription or a la carte purchases
        9   through the app are made through the user's Apple Store or Google Play accounts or
   10       otherwise handled by a third-party payment processor. Apple and Google handle all
   11       such payments directly.
   12               7.     Therefore, it is necessary for Settlement Class members to submit claim
   13       forms in order for Match Group to know where to send payments to class members
   14       who choose payment as an option, and also to verify that the user had not already
   15       received a refund or chargeback for the purchase.         The claims process is also
   16       necessary because, without physical address or residency information for Settlement
   17       Class members, it cannot be determined whether a subscriber had resided in
   18       California when making the subscription purchase.
   19               8.     There is no feasible way for Match Group to contact an entire class of
   20       users through Facebook.
   21               9.     As of December 31, 2018, the date of the Settlement Agreement,
   22       approximately 56% of the "Settlement Class Members," as defined in the Agreement,
   23       have active Tinder accounts.
   24
   25
   26
   27
   28
   I'S &
   ,p                                                                  DECLARATION ISO PLAINTIFF'S
             322380226.1                                2       OBJECTION AND REPLY TO OPPOSITION
Case 2:18-cv-03093-JFW-AS Document 55 Filed 02/11/19 Page 4 of 4 Page ID #:767




    1             I declare under penalty of perjury under the laws of the United States of
    2     America that the foregoing is true and correct.
    3             Executed this 11   day of February, 2019 at Los Angeles, California.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
   PS &
                                                                   DBCLARATION ISO PLAINTIFF'S
           322380226.1                              3       OBJECTION AND REPLY TO OPPOSITION
